DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2, 3, 5-8, 10-13, and 15-25 are allowed over the prior art of record.
Independent claim 2 is allowed since the claim recites an information processing apparatus comprising: circuitry configured to: detect an operation point when a user operation is provided; determine if a past indication graphic is being displayed, and if so removing the past indication graphic from the display; control to display an indication point; wherein the indication point is different than the operation point; wherein a position of the indication point relative to a position of the operation point is based on a target of indication; and wherein the indication point and the operation point are on the same display.
Claims 3, 5, 6, and 17-19 are allowed as being dependent upon aforementioned independent claim 2.

Claims 8, 10, 11, and 20-22 are allowed as being dependent upon aforementioned independent claim 7.
Independent claim 12 is allowed since the claim recites a display method comprising the steps of: detecting an operation point when a user operation is provided to a device; determining if a past indication graphic is being displayed, and if so removing the past indication graphic from display; displaying an indication point; wherein the indication point is different than the operation point; wherein a position of the indication point relative to a position of the operation point is based on a target of indication; and wherein the indication point and the operation point are on the same display.
Claims 13, 15, 16, and 23-25 are allowed as being dependent upon aforementioned independent claim 12.
The closest prior art by Wilson (US Doc. No. 20060244735) discloses a touch display including a pointer graphic which is manipulated like a cursor offset from the touch location on the touch panel.  Wilson does not disclose an information processing apparatus comprising: circuitry configured to: detect an operation point when a user determine if a past indication graphic is being displayed, and if so removing the past indication graphic from the display; control to display an indication point; wherein the indication point is different than the operation point; wherein a position of the indication point relative to a position of the operation point is based on a target of indication; and wherein the indication point and the operation point are on the same display.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555.  The examiner can normally be reached on Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM R. GIESY/           Primary Examiner, Art Unit 2694